 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDKrafft-Murphy Company,2302 Wisconsin Avenue NW., Washington, D. C.A & P Construction Company,Kensington, Md.Alpo Plastering Company,Washington, D. C.James Kane & Sons,Alexandria, Va.Michael's Plastering Company,Alexandria, Va.Lloyd E. Mitchell Company,Baltimore, Md.Charles F. O'Brian,Arlington, Va.United States Gypsum CompanyandUnited Papermakers andPaperworkers,AFL-CIO,Petitioner.CaseNo. 1-RC-4661.June5, 195'DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George A. Sweeney, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case,' the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Employer moved to dismiss the petition because the authoriza-tion cards the Petitioner submitted to support the petition bear- thedesignation "American Federation of Labor and Congress of In-'The Petitioner objected to the hearing officer's refusalto admit intothe record certainletters the Employer had distributed among its employeesat the time of theorganiza-tional campaign and certain documentary material pertainingto the bargainingunit place-ment.of employees working for other employers engaged in business operations similarto the Employer's.We find the hearing officer's rulings were not prejudicial, because, ifadmitted, the proffered evidencewould not affect our ultimate findings in this case.2 The Industrial Union Department,AFL-CIO, requestedpermission,after the closeof the hearing,to appear as anamious curiae.The request ishereby granted.The Petitionerand theamicusrequested oral argument.The request is hereby deniedas the record and the briefs adequately present the issues and the positions of theparties.118 NLRB No. 4. UNITED STATES GYPSUM COMPANY21dustrial Organizations and All Affiliated Organizations" and wereobtained in an organizational drive by representaives of the TextileWorkers Union of America, AFL-CIO. Showing of interest is anadministrative matter not litigable by the parties to a representationproceeding.Moreover, the Board is satisfied that the designation ofa parent labor organization is-for the purpose of determining thesufficiency of a petitioner's showing of interest-a valid designation ofa petitioner-affiliate.3The authorization cards signed by the Em-ployer's employees designated the AFL-CIO, the parent organizationof the Petitioner.Accordingly, the Employer's motion to dismiss thepetition i5 hereby denied.4.The Petitioner seeks to represent a unit of production and main-tenance employees at the Employer's Lisbon Falls, Maine, insulationproducts plant.There are about 160 employees in the plant, of whomapproximately 40 are salaried and not in dispute.The remainingpersonnel are hourly paid, and the Employer asserts, contrary to thePetitioner, that about 30 of them should be excluded from the unit-20of them as supervisors.This decision deals initially with the unitplacement of those alleged supervisors.The classifications the Employer asserts should be excluded fromthe unit as supervisors are key operators, relief key operator, hourlypaid relief foremen, loading leader, woodyard scaler, maintenanceleaders, and chief tester.Key operators:The key operators work in the fabrication depart-ment which fabricates and shapes insulation board into acoustical andinsulation products and does some packaging.The department has 5.salaried supervisors (superintendent, fabrication engineer, and 3 shiftforemen) and about 60 hourly paid people working on 3 shifts.Twenty of the hourly paid personnel work on each shift. Every shifthas a salaried shift foreman, 4 disputed key operators (trimmer opera-tor, tile machine operator, small machine operator, and driller op-erator), a painter operator, a slotter operator, a truckdriver, a saw filer,a grader, and 11 finishers.Each key operator is in charge of a machine. The tile machineoperates 40 to 50 percent of the workweek and is run by the operatorand, most of the time, by 11 crewmen; the operator spends an ad-ditional 45 percent of his time setting the machine for operation.The trimmer machine runs virtually continuously, with the operatorand about three other men. The driller operates 60 to 65 percent ofthe time with the operator and 5 others; the driller operator spends20 to 25 percent of his remaining time adjusting his machine.Thesmall machine runs 25 percent.of the workweek with the operator and3 GeneralShoeCorporation.113 NLRB 905, 906. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDa crew of about 6 others.'As the machines often do not run simul-taneously, the men on the crews shift to differentmachinesduring thecourse ofa workweek.A key operator in charge of a machine that istemporarily shut down shifts to anothermachine asan ordinarycrewman.If the keyoperators are assumedto be supervisors, the ratio ofsupervisorsto employees in the Employer's fabrication department is17 to 48,5 or 1 supervisor to less than 3 employees.The record showsthat the ratio of supervisors to employees for other comparable em-ployers in the insulation board industry is about 1 to 20 6 If the op-erators aredeemed employees, there are 5 supervisors to 60 employeesin the department-a proportion of 1 to 12, which is much more inkeeping with the normal ratio in the industry. The Employerassertsthat comparison of the total number of supervisors to the total numberof employees is not the proper yardstick for computing the supervisor-employee ratio in its fabrication department because the variouscrewmenwork on different machines as needed-with the exceptionof the men on the trimmer machine, which has a fixed crew. TheEmployer claims, in substance, that the supervisor to employee ratiofor the fabrication department should be computed on a machine-by-machine basis.The 4 machines run by the key operators have theoperators and, respectively, about 11, 6, 5, and 3 crewmen.. The re-sulting ratios are still grossly disproportionate for the Employer'sindustry and become even more so when the 5 salaried supervisors inthe fabrication department are included in the computations.The rates of pay of the 20 hourly paid people on each work shiftare: finishers $1.30 to $1.36; truckdriver $1.36; grader $1.38; painteroperator $1.43; slotter operator $1.43; small machine operator $1.46;driller operator $1.51; trimmer operator $1.58 ; saw filer $1.59; andtilemachine operator $1.63.Among the 60 hourly paid workers inthe fabrication department is a utility man who, at the times the Em-ployer operates on more than a 5-day workweek, acts as a relief fore-man; at the time of the hearing this worker was not servingas a reliefforeman and his pay was $1.67 per hour? Some key operators actuallyreceiveless pay than some of the crewmen they allegedly supervise.* The percentages were supplied by the Employer'switnesses.They are not entirelyaccurate because collation of the numbers of employees on the different machines withthe highest estimates of time that the machines operate does not account for all theemployees' time.However,even though the work crews may shift among the machinesless often than the Employeravers,the record does, at least, establish the shifting methodof operation.6There are 5 undisputed salaried supervisors and 60 hourly paid personnel,of the latter,12 are key operators.0The supervisor-employee ratio for other employers was established by the testimonyof the Petitioner's director of research and education.The Employer failed to contradictthat testimony as well as the director's claim that the Employer's business operation islike that of other producers of insulation board products.7The utility man's unit placement is also in dispute and will be considered separatelyhereafter. UNITED STATES GYPSUM COMPANY23For instance, under the Employer's operational scheme, a small ma-chine operator receiving $1.46 an hour may have one of the other,higher paid key operators working on his machine as a crewman.The record shows definite differences between the working conditionsof the salaried supervisors and all the hourly paid employees.Amongother things, the salaried workers receive paid sick leave whereas thehourly paid do not; the two groups have different vacation schedules;and the hourly paid workers do not attend the foremen meetings ofthe salaried supervisors.The benefits and general working conditionsof the key operators are those of the other hourly paid employees, notthose of the salaried supervisors.The shift foremen, not the key operators, assign employees toparticular machines at the start of work shifts and during the courseof work shifts when one type of machine stops operating and anotherbegins.In the event of absence of one of the employees regularly as-signed to the trimmer machine, which operates continuously, theshift foreman substitutes another employee.The salaried supervisor,not a key operator, gives employees permission to take time off.The employees working on a particular machine, other than keyoperators, change positions on the machine because the individual jobshave varying fatigue factors. In some instances the employees changepositions after obtaining permission from the key operator, in othersthe workers shift on .their own initiative.When running some prod-ucts the employees on a machine take rests every 2 hours; the recorddetails one incident of a crew telling their operator they were takinga break and then walking away from the machine, and the operatorthen followed.On occasion key operators mention to shift foremen that particularfinishers are doing good work. The report then goes to the departmentsuperintendent who investigates the recommendation and decideswhether to give the finisher a pay raise.As there are only 3 job gradesfor finishers and promotion from third to second class finisher is prac-tically automatic after 3 or 4 weeks of job indoctrination, the operatorshave 1 raise to suggest for each finisher.But even the effectiveness ofthat one suggestion is highly questionable because the plant worksmanager testified, in substance, that he did not known how effectivean operator's recommendation would be absent a shift foreman's ap-praisal thereof.One operator, a witness called by the Employer,stated he did not believe that he could independently promote afinisher.In addition to such general testimony on the operator's authorityto change the job status and tenure of finishers there is detailed evi-:dente of wage raises, reprimands, transfers, and layoffs of named em-ployees.The Employer's witnesses asserted that the various changeswere the result of initial recommendations by key operators.On the 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDother hand, there is evidence of the Employer's failure to promote ortransfer named employees notwithstanding operators' recommenda-tions.One operator, testifying as an Employer witness, stated thathis recommendations were followed "most of the time."The Employer's works manager stated that the key operators havethe authority to settle grievances, and one operator testified that he hadbeen told to handle grievances.But other witnesses testified thatemployees take complaints directly to the shift foremen.More reveal-ing and helpful than this testimony, however, is the Employer's "PlantPractices" bulletin setting forth the plant grievance procedure. Thebulletin states that the first step for a complaining employee is dis-cussion with his "immediate foreman or superior"; the next step isfor the foreman to arrange a meeting between the complainant and thedepartment superintendent.Thus the Employer's formal grievanceprocedure does not envisage the key operators as management repre-sentatives expected to deal with employee complainants, because theone supervisory official between the superintendent and complainingemployees is the shift foreman.The works manager testified that the key operators recommend dis-ciplinary action against, and themselves reprimand, employees violat-ing safety rules.However, the fabrication department superin-tendent admitted that rank-and-file employees also report safety rulesviolations, and an operator testified that his obligation with respectto safety is no different from that of employees generally.Anotheroperator stated that, if a problem is serious, be "wouldn't attempt to"reprimand or correct his crew.There is also an account in the recordof the processing of a safety rule violation.In that case the operatorreported the incident to an employee safety committee; the committeerecommended that the operator suggest disciplinary action to the shiftforeman; the foreman thereafter passed along the operator's sug-gestion to the department superintendent; and the superintendenteventually suspended the rule violator for 5 days. In that instancethe employees, not the. key operator, instigated the suggestion thatreached the superintendent, and the operator took no part in deciding.the discipline imposed.The key operators' work at their machine is primarily a manual op-eration.Indeed, they actually help the crewmen in the cleanupwork around their machines when safety requires that work be done.The Employer argues that such facts establish that the key op-erators responsibly direct the efforts of work crews, are responsiblefor the crews' safety, instruct and correct their men, occasionally repri-mand them, adjust some of their grievances, and effectively recom-mend disciplinary action, promotions, and transfers.The Employerclaims further that the crewmen obey the operators, that the operatorsreceive substantially higher wages than their crewmen "for added UNITED STATES GYPSUM COMPANY25responsibility and higher skill," 11 and that the operators' duties andresponsibilities have not changed since the Board excluded themfrom a production and maintenance unit in 19511 The Employerwould have the Board find that the key operators should be excludedfrom the production and maintenance unit sought by the Petitionerbecause "they regularly and responsibly direct the work of their crewsand make effective recommendations concerning changes in the statusof their men."The question whether particular individuals in a given case aresupervisors within the meaning of Section 2 (11) 11 of the Act mustbe resolved upon examination of all the evidence in the case.Con-clusory statements that the individuals can "effectively recommend"changes in the status of employees and that they "exercise independentjudgment" and do not establish supervisory authority.Such expres-sions are words of art reflecting legal conclusions, but they are not evi-dence which assists in the resolution of disputed supervisory authority.It is also necessary to note that Congress, in defining the term "super-visor," did not include "employees with minor supervisory duties."Congress "distinguished between straw bosses, lead men, set-up men,and other minor supervisory employees, on the one hand, and the super-visor vested with such genuine management prerogatives as the rightto hire or fire, discipline, or make effective recommendations with re-spect to such acts." 118The Employer's witnesses could not assign the portions of the operators' pay differ-ential attributable, respectively, to "added responsibility" and to "higher skill."TheEmployer draws no distinction between the alleged supervisory responsibility of the smallmachine operator receiving $1.46 per hour and the other, higher paid operators.TheEmployer attributes the pay differences among the four operators to the types of productstheirmachines produce, the differing sizes of the crews, and the various speeds of theirmachines,9In Case No, 1-RC-2336, issued October 4, 1951, not reported in the printed volumesof Board Decisions and Orders.10 "The term 'supervisor' means any individual having authority, in the interest of theemployer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, ordiscipline other employees, or responsibly to direct them, or to adjust their grievances, oreffectively to recommend such action, if in connection with the foregoing exercise of suchauthority is not of a merely routine or clerical nature, but requires the use of inde-pendent judgment."11 Sen.Rep. No. 105, 80th Cong., 1st Sess. 4 (1947)....the committee has notbeen unmindful of the fact that certain employees with minor supervisory duties haveproblems which may justify their inclusion in that Act. It has therefore distinguishedbetween straw bosses, lead men, set-up men, and other minor supervisory employees, on theone hand, and the supervisor vested with such genuine management prerogatives as theright to hire or fire, discipline, or make effective recommendations with respect to suchacts.In other words, the committee has adopted the test which the Board itself hasmade in numerous cases when it has permitted certain categories of supervisory em-ployees to be included in the same bargaining unit with rank and file.(Bethlehem SteelCompany, Sparrows Point Division,65NLRB 284 (expediters) ;Pittsburgh EquitableDieter Company,61 NLRB 880 (group leaders with authority to give instructions and tolay out the work) ;The Richards Chemical Works, Inc.,65 NLRB 14 (supervisors whoaremere conduits for transmitting orders) ;Endicott Johnson Corporation, 67NLRB1342, 1347 (persons having the title foreman and assistant foreman but with no authorityother than to keep production moving).)"Southern Bleachery and Print Works, Inc.,115 NLRB 787. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll the evidence in this case points to the fact that the method ofpayment represents the true dividing line between the Employer'ssupervisors and its nonsupervisory employees.Thus, for example, ifthe hourly paid key operators are assumed to be supervisors, the ratioof supervisors to nonsupervisors in the Employer's fabrication depart-ment is grossly disproportionate.The key operators enjoy theworking conditions and benefits of the admitted nonsupervisory em-ployees, not those of the admitted salaried supervisors.The op-erators' wages are not markedly higher than those of the employeesthey are supposed to supervise.The differences in wages that doexist areaccounted for by the greater experience, skill and trainingof the key operators. Significantly, the Employer'switnesses wereunable to identify the portion of the operators' wage rates attribut-able to the exercise of alleged supervisory authority.The operators'suggestions relative to the job status of their crewmen are closelyscrutinized by the true supervisors and are acted upon only after thelatter's independent investigation; indeed, the suggestions of the keyoperators are often enough rejected.Contrary to the Employer'sclaim, the operators do not settle grievances ; they are not even men-tioned as participants in the grievance settlement plan. In sum, thekey operators are merely conduits between the true supervisors andthe crewmen.Whatever authority they exercise with respect to theemployees comprising their crews is routine in nature and does notrequire theexerciseof independent judgment.Accordingly, we findthat the key operators are not supervisors within the statutory defi-nition, and we include them in theunit."We have considered the 1951 decision wherein the Board foundthat the key operators were supervisors and excluded them from aproduction and maintenance unit.However, there was no subsequentbargaining history because the petitioning union lost the election andthe evidence in that 1951 proceeding on the duties and responsibilitiesof the key operators was not nearly as detailed as that in thepresentcase.Under the circumstances we do not consider the earlierdecisiondispositive of the status of the key operators.13Hourly paid relief foremen:As noted above, the utilityman in thefabrication department has also been designated as an hourly paidrelief foreman.He has served in the past as a part-time shift fore-man when the Employer operatedon a 6- or7-day workweek schedule.However, for some time before the hearing in this case the Employerhad been operating on a 5-day workweek basis, and its return to a6- or 7-day week depends upon increased ' business volume, an un-certain factor.The Board's practice is to include in bargaining units13We also includein the unitthe relieftrimmer operator whose status was disputed.13 Lindsay Newspapers, Inc., d/b/a Sarasota Herald Tribune and Journal,112 NLRB1206, 1208-1209 (Cheesie Hargis).- UNITED STATES GYPSUM COMPANY27workers who may perform supervisory functions at some indetermi-nate future date.14As the utility man's future duty as a part-timesupervisor is speculative, we include him in the unit.The circumstances that apply to the utility man-hourly paid relief foreman inthe fabrication department are equally applicable to an hourly paidrelief foreman in the manufacturing department.Accordingly, wealso include in the unit the manufacturing department hourly paidrelief foreman.15Loading leader:The loading leader works in the warehouse andloading department, which handles warehousing, receiving, andshipping operations.The superintendent is the one salaried super-visor in the department. In addition to the hourly paid loadingleader there are six hourly paid loaders.lsThe loading leader receives$1.52 per hour; 5 of the loaders receive $1.30 to $1.40 per hour; andthe relief loading receives $1.47 per hour.The department works ona two-shift basis.The loading leader works on the second shift withtwo loaders, and the superintendent is on duty for only a portion ofthat shift.In the past there has also been a first shift loading leaderbut, at the time of the hearing, the department was operating with-out a first shift leader.The leader spends the greater portion of histime doing the same manual work as the loaders.The loading leader informs the two loaders on his shift of the jobsthey are to perform after consulting a weekly work schedule preparedby the superintendent.The leader keeps the loaders' timecards.Thedepartment superintendent testified that the loading leader can sendhome a loader who refuses to follow instructions; but the superin-tendent otherwise stated that the leader cannot discharge an employeeand that personnel action involving the loaders is taken only after hisindependent investigation.The superintendent also stated that theloading leader's on-the-job decisions are not routine; as an examplehe cited the fact that the leader decides how freight cars are to beloaded.The superintendent admitted, however, that a rank-and-fileloader independently decides how to load a freight car when theleader is not present to make the decision.The superintendent re-ported the details. of various changes in employees' job status, whichactions loading leaders had originated.In the Board's 1951 decision involving this plant the Board foundthe Employer's loading leaders were not supervisors and includedthem in a production and maintenance unit. . Since that time, onelevel of authority between the department superintendent and the11The Peai Manufacturing Company,80 NLRB 827, 829.isWe note that, in the event the Employer again operateson a 6- or 7-day workweekbasis and the relief foremen substitute for salaried supervisors, the Petitioner agreedthat the relief foremen should, at that time, be excluded from the 'Unit.isThe Employer agreed to include in the unit one of the loaders who is also designateda relief loading leader.There is alsoone salariedclerk in the department whom thepartiesagreed to exclude from the unit. 28DECISIONSOF NATIONALLABOR RELATIONS BOARDloading leader has been eliminated;however, the superintendenttestified there has been little change in the duties of the loading leaderand that his authority has remained the same.In support of its contention that the loading leader is a supervisorthe Employer makes much of the fact that the superintendent is notat work during most of the second shift when the leader is on duty.However, this fact loses the significance the Employer assigns to itin view of the added fact that, even during the first shift, the super-intendent spends most of his time in his office and the loaders onthat shift were, at the time of the hearing, doing their jobs withoutany alleged guidance and control from a loading leader.Evenassuming,as the Employer contends,that the loading leader givesinstructions to, and lays out work for,the loaders,such an exercise ofauthority is routine in nature."Indeed, the loading leaders exerciseof such limited authority is apparently gratuitous and unnecessary tothe Employer's operations,in view of the loaders' independent de-cisions on how to do their work if the loading leader is not present.The leader's lack of power effectively to recommend changes in theloaders' job status is shown by the department superintendent's testi-mony that his independent investigation is a condition precedent toany personnel action involving loaders.We find that the loadingleader is not a supervisor and include him in the unit.Woodyard scaler:The scaler works in the manufacturing depart-ment whichreceives raw materials and processes them into insulationboard.The receiving portion of the department is the Woodyard andthe processing section is the board mill.There are 5 undisputedsalaried supervisors (superintendent, general foreman, and 3 shiftforemen) and 21 others in the department.The Woodyard scalerworks on the day shift along with the superintendent,general fore-man, a shift foreman, 5 employees in the board mill, and 5 employeesin the Woodyard.The average of the foremen's salaries is 38 percenthigher than the scaler's pay.Of the Woodyard personnel, the scaler.receives$1.46 per hour,the chainman$1.42, the truck-tractor driver$1.38, the chipper$1.35, and the woodhandlers$1.30.One of theundisputed hourly paid employees in the board mill, the board formingmachine operator,receives$1.77 an hour.The scaler selects the shifts the various Woodyard employees areto work, initials their timesheets,and attends the board mill super-visors'meetings;however, rank-and-file employees can also attendthosemeetings.The scaler measures pulpwood upon its arrival,gauges its quality, and checks theamount received.He punches atime clock.Particularly pertinent to the issue of the scaler's allegedsupervisory status is the fact that the second shift Woodyard crewworks without any alleged supervisory direction by a scaler.During17 See note14,supra. UNITED STATES GYPSUM COMPANY29the second shift the manufacturing department operates with a shiftforeman, 3 employees in the board mill, and 3 men in the woodyard.Any suggestions the scaler may advance with respect to production,and maintenance workers are subject to the independent investigationof salaried supervisors.Thus the scaler does not effectively recom-mend changes in the status of woodyard employees.The extreme dif-ferences between his income and that of the salaried supervisorsindicates that the Employer does not really treat or consider the scaleras a supervisor.Also indicative of the scaler's employee status is thefact that another employee in the manufacturing department, whoseinclusion in the production and maintenance unit sought by thePetitioner is not disputed, actually receives 31 cents more an hour thandoes the scaler.The Employer's second shift operates with but 1 salaried foremanand 6 employees-3 of them in the woodyard. This circumstancefurther indicates that the scaler does not serve as a supervisory direc-tor of personnel on the first shift which has 3 salaried supervisorsfor only 11 employees including the scaler.Upon the above-detailedfactors and the record as a whole we find that the scaler is not asupervisor.We therefore include him in the unit.Maintenance leaders :The maintenance leaders work in the en-gineering department which handles plant maintenance and includesthe boilerhouse.There are 6 salaried personnel in the department-engineering superintendent, maintenance engineer, authority and con-struction supervisor, engineering assistant, project engineer, and en-gineer trainee.All 6 have supervisory authority over the maintenancecrews, although the authority of 2 of them appears to be limited.Three hourly paid maintenance leaders were working in the engineer-ing department at the time of the hearing, with nine admitted rank-and-filemaintenance mechanics.The leader assigned to work inthe fabrication department has 3 mechanics working with him; theleader for the manufacturing department has 1 mechanic workingwith him; and the leader for electrical maintenance has 1 mechanicworking on the same shift with him-2 other electrical mechanics workon separate shifts.18The leaders' pay averages 30 percent less than that of the 2 lowestpaid salaried supervisors and 13 percent more than the mechanics'.They do manual labor 75 to 85 percent of their time. The leadersdetermine the maintenance jobs to be done each day after consultinga master schedule listing all pending maintenance work.They assignmechanics to those jobs; but the engineering superintendent termedthe making of such assignments "routine."Upon promotion to the"A machinist and a painter, who both generally work alone, were stipulated in theunit,They work with the manufacturing department maintenance leader on "downdays," which occuronce every 4weeks. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDjob a leader is instructed to "supervise" the mechanics and settletheir grievances, and leaders are responsible for the mechanics' obser-vation of safety rules.On the other hand, the superintendent testi-fied that, in practice, the mechanics have brought their grievancesdirectly to him, and one maintenance leader has never settled a griev-ance because "they've been too big."Although leaders suggest pay increases for mechanics, no mechanicreceives a raise without the engineering superintendent's approval.Although one leader testified he would give time off to the mechanicworking with him, the record otherwise shows that the leaders firstcheck with the salaried supervisors before granting mechanics timeoff.Once a month the leaders confer with the mechanics, and prepareone-page appraisal sheets on the mechanics' job performance andsafety rules observation; however, the significance of such appraisalsheets does not appear to be particularly great in view of the numberof mechanics who do not work with leaders and therefore do not havethe leaders prepare appraisals on them. In particular instances theleaders have instituted changes in the job status of mechanics, butthe suggestions were apparently independently investigated by salariedpersonnel.If the leaders are assumed to be supervisors, the supervisor toemployee ratio in the Employer's engineering department is highlydisproportionate.Adoption of the Employer's contention that theleaders are supervisors results in having 9 supervisors for 9 mechanicsand 6 powerhouse employees. As noted above, the leaders do not makeeffective, independent recommendations that result in changed con-ditions for employees.Moreover, the directions the maintenanceleaders give to the mechanics derive from their greater skill and only"incidentally direct the movements and operations of less skilled"mechanics.19We find therefore that the maintenance leaders are notsupervisors and we include them in the unit.21Chief tester:The Employer contends that the chief tester shouldbe excluded from the unit on either of two grounds-as a supervisoror as a technical employee. The chief tester works in the Employer'squality department which has six quality inspectors-admitted non-supervisory employees.The Employer's brief states that the qualityinspectors report to a quality assistant, one of the salaried supervisorsin the quality department. It therefore appears unlikely that thechief inspector has any rank-and-file employees to supervise in the11Southern Bleachery and Print Works, Inc.,supra, 791.20One maintenance leader and several mechanics from the Employer's engineeringdepartment were temporarily assigned to plant construction work at the time of thehearing.The parties agreed to include the mechanics in the unit and to have the Board'sdecision on the status of the maintenance leaders remaining in the engineering depart-ment govern the unit placement of the maintenance leader assigned to construction work.Accordingly, we include in the unit the maintenanceleaderand the mechanicsassignedtemporarilyto plant construction work. UNITED STATES GYPSUM COMPANY31quality department.However, the record material pertaining to thechief inspector is incomplete, both as to evidence on his functioningas an alleged supervisor and as to the details of his job as an allegedtechnical employee.In view of such insufficiency of evidence forresolving the disputed status of the chief inspector, we shall permithim to vote subject to challenge 21There remain for consideration three categories of disputed em-ployees that the Employer would exclude from the unit, whereas thePetitioner would include them.Quality inspectors (testers) :The Employer would exclude its 6testers as technical employees : of the 6, 3 are dry end testers and theother 3 are wet end testers.The record shows the dry end testers test processed board at leastthree times daily.The record does not, however, show conclusivelythe proportions of worktime that the dry end testers spend performingtheir various duties.According to the Employer's works manager thedry end testers spend 60 percent of their time in the Employer's mainlaboratory, 10 to 15 percent of their time collecting samples, and 25to 30 percent checking finished board.22The wet end testers, once anhour, test the liquid mixtures in which insulation board is processedand spend two-thirds of their time in the laboratory.The works manager testified that the training of a tester requires2 to 3 months.23The testers repeatedly perform the same tests andonly occasionally run a special test.Moreover, some of the operatorsin the fabrication department perform some of the same tests as thedry end testers.The works manager reported that the Employerprefers newly hired testers to have high school educations ; however,the background of one tester, at the time he was hired by the Employer,consisted of but 1 year of high school education and no chemical train-ing.On the "down days" that occur once every 4 weeks the testersdo not perform their usual duties; instead they assist the other pro-duction and maintenance employees.These facts and the entire record show that the tests performed bythe Employer's testers are highly repetitive and routine.The jobclassification requires no special training or educational background.The time the testers require to learn their duties is very short and em-phasizes the simplicity of their functions.We find therefore that thequality inspectors (testers) are not technical employees, but ratherthat they are production and maintenance workers, and we includethem in the unit.aiThe chief tester was excluded from a production and maintenance unit of theEmployer's employees in 1951, by stipulation of the parties to that proceeding.How-ever, such action by the parties to that 1951 proceeding is not determinative of hisunit placement in this case.as One tester testified that he spends only one-third of his time in the laboratory.m A tester averred that, although he was a third-class tester for 6 months,his initialtraining period was merely 3 weeks. 32DECISIONSOF NATIONALLABOR RELATIONS BOARDBoilerhouse operators serving as part-time guards :Four of the Em-ployer's six boilerhouse operators work weekends ; each of the 4 menworks 3 out of every 4 weekends and divides each 8-hour shift between4 hours of boilerhouse duties and 4 hours of watchman work. Someweekends a boilerhouse operator works 1 shift and others he works2 shifts; thus, during the weekends they are on duty, 4 of the Em-ployer's boilerhouse operators spend 4 or8 hours aswatchmen.Onthe occasions the boilerhouse operatorsact aswatchmen they performthe same duties as the Employer's full-time watchman whose primaryfunction is to protect the Employer's plant and property from out-siders and employees.As some of the Employer's boilerhouseoperators spend some, partof their working time performing guard duties, we find, they areguards within the meaning of the.Act.24Therefore, in accordancewith the Employer's request, we exclude front the unit the four boiler-house operators who also act as part-time guards.Construction workers permanently transferred ffrom the plant pro-duction sta ff :At the time of the hearing, the Employer was construct-ing new plant facilities.The construction work was under the controlof its Chicago office.As noted above, the Employer temporarilytransferred some of its regular, maintenance employees to that con-struction project, and, by agreement of the parties, those temporarytransferees are included within the scope of the production and main-tenance unit herein found appropriate.The Employer also trans-ferred to the construction job about five employees who were about to belaid oft' from production work.The Employer has no intention ofrehiring those five employees as production workers.The Petitioner would include in the unit sought the five permanenttransferees as well as the temporarily transferred maintenance work-ers, even though the Petitioner does not wish to represent any otheremployees working on the construction project.As the five perma-nent transferees have no likelihood of rehire for production work inthe Lisbon Falls plant,25 we grant the Employer's request and excludethem from the unit.Accordingly, we find that all production and maintenance employeesat the Employer's Lisbon Falls, Maine, plant including key operators(trimmer operators, tile machine operators, small machine operators,driller operators), relief trimmer operator, hourly paid relief fore-men, loading leader, woodyard scaler, maintenance leaders andquality inspectors (testers), but excluding office clerical and plantclerical employees, woodyard employees, woodyard truckdrivers,2621Wa.lterboro Manufacturing Corporation,106 NLRB 1383.25 Indeed,these fivedisputed workers may no longer be employees of the Employer inany capacity,because,by the Employer'sestimate,the construction project was to havebeen completed in April i957.20The parties agreed to exclude the woodyard employees. THE SEYMOUR MANUFACTURING COMPANY33.boilerhouse operators serving as part-time guards, guards, profes-sional employees, and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Direction of Election.The Seymour Manufacturing CompanyandInternational Union,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America(UAW-AFL-CIO),Petitioner.Case No.1-IBC-4847.June 6,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph Lepie, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Bean].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Employer moved to dismiss the petition on the ground thatthe Petitioner agreed to "bar" itself from representing the employeeshere sought under a contract due to expire on November 15, 1958.In 1945 the Petitioner was designated as collective-bargaining repre-sentative for the Employer's production and maintenance employees,excluding employees in the laboratory department.On November 15,1955, the parties executed a 3-year agreement including all hourlyrated production and maintenance employees, but excluding,interalia, laboratory department employees.The Employer contends thatthe Petitioner's agreement to exclude laboratory department employeesfrom the contractual unit constituted a waiver of its right to representthese employees for the term of the existing contract.InBriggs Indiana Corporation,'the Board established a policy ofrefusing to direct an election at the insistence of a petitioner who hadcontractually waived the right to represent the employees sought.163 NLRB 1.270.118 NLRB No. 1.450553-58-vol. 118-4